COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 TEXACO, INC.,
 TEXACO EXPLORATION AND                         §
 PRODUCTION, INC., AND                                         No. 08-08-00066-CV
 CHEVRON U.S.A., INC.,                          §
                                                                    Appeal from
                       Appellants,              §
                                                                143rd District Court
 v.                                             §
                                                              of Reeves County, Texas
 JOE R. CLARK, MAURICE MEYER, III,              §
 AND JOHN R. NORRIS, III,                                    (TC # 03-03-17615-CVR)
 CO-TRUSTEES OF TEXAS PACIFIC                   §
 LAND TRUST,
                                                §
                       Appellees.
                                                §

                                         OPINION

       Chevron U.S.A.,Inc., Texaco, Inc., and Texaco Exploration and Production, Inc. (collectively

referred to as CUSA), appeal from an order denying a motion to confirm various arbitration awards.

Section 171.098(a)(3) of the Texas General Arbitration Act (TGAA) authorizes an appeal from an

order confirming or denying confirmation of an arbitral award. TEX .CIV .PRAC.&REM .CODE ANN .

§ 171.098(a)(3)(Vernon 2005). But the TGAA is inapplicable to the arbitration agreement at issue

here because it was made on December 10, 1954. TEX .CIV .PRAC.&REM .CODE ANN . § 171.002(a)(5)

(TGAA does not apply to arbitration agreements made before January 1, 1966). Because there is no

basis for appellate jurisdiction under either the TGAA or the Federal Arbitration Act, we dismiss
the appeal for want of jurisdiction.1


January 27, 2010
                                                               ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, J., and Ables, Judge (Ret.)
Ables, Judge (Ret.), sitting by assignment, not participating




        1
           This appeal is consolidated with a mandamus petition filed in cause number 08-08-00082-CV. W e have
issued an opinion this same date resolving the issues presented by the original proceeding. See In re: Chevron U.S.A.,
Inc., Texaco, Inc. and Texaco Exploration and Production, Inc., No. 08-08-00082-CV (Tex.App.--El Paso Jan. 27,
2010).